               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 1 of 9



 1                                                        HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7

 8
                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10

11   JANIS REYNOLDS, an individual,
                                                          NO. 2:20-cv-00577-JCC
12                           Plaintiff,
                                                          STIPULATED PROTECTIVE ORDER
13          vs.
14   IKEA DISTRIBUTION SERVICES, INC.,
15   INGKA PROCUREMENT, LLC dba
     IKEA INDIRECT MATERIAL &
16   SERVICES, LLC, IKEA NORTH
     AMERICA SERVICES, LLC, IKEA
17   PROPERTY, INC., IKEA US RETAIL
     LLC, IKEA U.S. WEST, INC.,
18

19                           Defendants.

20   1.     PURPOSES AND LIMITATIONS

21          Discovery in this action is likely to involve production of confidential, proprietary, or

22   private information for which special protection may be warranted. Accordingly, the parties

23   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

24   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

25   blanket protection on all disclosures or responses to discovery, the protection it affords from

26   public disclosure and use extends only to the limited information or items that are entitled to

27
     STIPULATED PROTECTIVE ORDER - 1

     NO. 2:20-CV-00577-JCC
                 Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 2 of 9



 1   confidential treatment under the applicable legal principles, and it does not presumptively

 2   entitle parties to file confidential information under seal.

 3   2.     “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5   produced or otherwise exchanged: Defendants’ corporate policies and procedures, surveillance

 6   and store security information, other claims records and information, and personnel

 7   information.

 8   3.     SCOPE

 9          The protections conferred by this agreement cover not only confidential material (as

10   defined above), but also (1) any information copied or extracted from confidential material; (2)

11   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

12   conversations, or presentations by parties or their counsel that might reveal confidential

13   material.

14          However, the protections conferred by this agreement do not cover information that is

15   in the public domain or becomes part of the public domain through trial or otherwise.

16   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

17          4.1      Basic Principles. A receiving party may use confidential material that is

18   disclosed or produced by another party or by a non-party in connection with this case only for

19   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

20   disclosed only to the categories of persons and under the conditions described in this

21   agreement. Confidential material must be stored and maintained by a receiving party at a

22   location and in a secure manner that ensures that access is limited to the persons authorized

23   under this agreement.

24          4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

25   ordered by the court or permitted in writing by the designating party, a receiving party may

26   disclose any confidential material only to:
27
     STIPULATED PROTECTIVE ORDER - 2

     NO. 2:20-CV-00577-JCC
                   Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 3 of 9



 1                     (a)    the receiving party’s counsel of record in this action, as well as

 2   employees of counsel to whom it is reasonably necessary to disclose the information for this

 3   litigation;

 4                     (b)    the officers, directors, and employees (including in house counsel) of the

 5   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 6   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 7   designated;

 8                     (c)    experts and consultants to whom disclosure is reasonably necessary for

 9   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

10   (Exhibit A);

11                     (d)    the court, court personnel, and court reporters and their staff;

12                     (e)    copy or imaging services retained by counsel to assist in the duplication

13   of confidential material, provided that counsel for the party retaining the copy or imaging

14   service instructs the service not to disclose any confidential material to third parties and to

15   immediately return all originals and copies of any confidential material;

16                     (f)    during their depositions, witnesses in the action to whom disclosure is

17   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

18   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.

19   Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential

20   material must be separately bound by the court reporter and may not be disclosed to anyone

21   except as permitted under this agreement;

22                     (g)    the author or recipient of a document containing the information or a

23   custodian or other person who otherwise possessed or knew the information.

24           4.3       Filing Confidential Material. Before filing confidential material or discussing or

25   referencing such material in court filings, the filing party shall confer with the designating

26   party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
27
     STIPULATED PROTECTIVE ORDER - 3

     NO. 2:20-CV-00577-JCC
               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 4 of 9



 1   party will remove the confidential designation, whether the document can be redacted, or

 2   whether a motion to seal or stipulation and proposed order is warranted. During the meet and

 3   confer process, the designating party must identify the basis for sealing the specific confidential

 4   information at issue, and the filing party shall include this basis in its motion to seal, along with

 5   any objection to sealing the information at issue.          Local Civil Rule 5(g) sets forth the

 6   procedures that must be followed and the standards that will be applied when a party seeks

 7   permission from the court to file material under seal. A party who seeks to maintain the

 8   confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

 9   even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result

10   in the motion to seal being denied, in accordance with the strong presumption of public access

11   to the Court’s files.

12   5.      DESIGNATING PROTECTED MATERIAL

13           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

14   party or non-party that designates information or items for protection under this agreement

15   must take care to limit any such designation to specific material that qualifies under the

16   appropriate standards. The designating party must designate for protection only those parts of

17   material, documents, items, or oral or written communications that qualify, so that other

18   portions of the material, documents, items, or communications for which protection is not

19   warranted are not swept unjustifiably within the ambit of this agreement.

20           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22   unnecessarily encumber or delay the case development process or to impose unnecessary

23   expenses and burdens on other parties) expose the designating party to sanctions.

24           If it comes to a designating party’s attention that information or items that it designated

25   for protection do not qualify for protection, the designating party must promptly notify all other

26   parties that it is withdrawing the mistaken designation.
27
     STIPULATED PROTECTIVE ORDER - 4

     NO. 2:20-CV-00577-JCC
               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 5 of 9



 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 4   be clearly so designated before or when the material is disclosed or produced.

 5                  (a)      Information in documentary form: (e.g., paper or electronic documents,

 6   discovery responses, and deposition exhibits, but excluding transcripts of depositions or other

 7   pretrial or trial proceedings), the designating party must affix the word “CONFIDENTIAL” to

 8   each page that contains confidential material. If only a portion or portions of the material on a

 9   page qualifies for protection, the producing party also must clearly identify the protected

10   portion(s) (e.g., by making appropriate markings in the margins).

11                  (b)      Testimony given in deposition or in other pretrial proceedings: the

12   parties and any participating non-parties must identify on the record, during the deposition or

13   other pretrial proceeding, all protected testimony, without prejudice to their right to so

14   designate other testimony after reviewing the transcript. Any party or non-party may, within

15   fifteen days after receiving the transcript of the deposition or other pretrial proceeding,

16   designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-party

17   desires to protect confidential information at trial, the issue should be addressed during the pre-

18   trial conference.

19                  (c)      Other tangible items: the producing party must affix in a prominent place

20   on the exterior of the container or containers in which the information or item is stored the

21   word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

22   protection, the producing party, to the extent practicable, shall identify the protected portion(s).

23          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

24   designate qualified information or items does not, standing alone, waive the designating party’s

25   right to secure protection under this agreement for such material. Upon timely correction of a

26
27
     STIPULATED PROTECTIVE ORDER - 5

     NO. 2:20-CV-00577-JCC
               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 6 of 9



 1   designation, the receiving party must make reasonable efforts to ensure that the material is

 2   treated in accordance with the provisions of this agreement.

 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 5   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 7   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 9   original designation is disclosed.

10          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

11   regarding confidential designations without court involvement. Any motion regarding

12   confidential designations or for a protective order must include a certification, in the motion or

13   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

14   conference with other affected parties in an effort to resolve the dispute without court action.

15   The certification must list the date, manner, and participants to the conference. A good faith

16   effort to confer requires a face-to-face meeting or a telephone conference.

17          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

18   intervention, the designating party may file and serve a motion to retain confidentiality under

19   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

20   persuasion in any such motion shall be on the designating party. Frivolous challenges, and

21   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

22   burdens on other parties) may expose the challenging party to sanctions. All parties shall

23   continue to maintain the material in question as confidential until the court rules on the

24   challenge.

25   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

26   LITIGATION
27
     STIPULATED PROTECTIVE ORDER - 6

     NO. 2:20-CV-00577-JCC
               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 7 of 9



 1          If a party is served with a subpoena or a court order issued in other litigation that

 2   compels    disclosure    of    any   information   or   items   designated   in   this   action   as

 3   “CONFIDENTIAL,” that party must:

 4                  (a)      promptly notify the designating party in writing and include a copy of

 5   the subpoena or court order;

 6                  (b)      promptly notify in writing the party who caused the subpoena or order to

 7   issue in the other litigation that some or all of the material covered by the subpoena or order is

 8   subject to this agreement. Such notification shall include a copy of this agreement; and

 9                  (c)      cooperate with respect to all reasonable procedures sought to be pursued

10   by the designating party whose confidential material may be affected.

11   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

12          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

13   confidential material to any person or in any circumstance not authorized under this agreement,

14   the receiving party must immediately (a) notify in writing the designating party of the

15   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

16   protected material, (c) inform the person or persons to whom unauthorized disclosures were

17   made of all the terms of this agreement, and (d) request that such person or persons execute the

18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

19   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

20   MATERIAL

21          When a producing party gives notice to receiving parties that certain inadvertently
22   produced material is subject to a claim of privilege or other protection, the obligations of the
23   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
24   provision is not intended to modify whatever procedure may be established in an e-discovery
25   order or agreement that provides for production without prior privilege review. The parties
26   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
27
     STIPULATED PROTECTIVE ORDER - 7

     NO. 2:20-CV-00577-JCC
               Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 8 of 9



 1   10.    NON TERMINATION AND RETURN OF DOCUMENTS

 2          Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must return all confidential material to the producing party, including all copies, extracts

 4   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 5   destruction.

 6          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 7   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 9   work product, even if such materials contain confidential material.

10          The confidentiality obligations imposed by this agreement shall remain in effect until a

11   designating party agrees otherwise in writing or a court orders otherwise.

12

13                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14
     DATED: 7/17/20
15                                                                   Attorneys for Plaintiff

16
     DATED:
17                                                                  Attorneys for Defendant

18          PURSUANT TO STIPULATION, IT IS SO ORDERED
19          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
20   any documents in this proceeding shall not, for the purposes of this proceeding or any other
21   federal or state proceeding, constitute a waiver by the producing party of any privilege

22   applicable to those documents, including the attorney-client privilege, attorney work-product

23   protection, or any other privilege or protection recognized by law.

24
     DATED:         August 12, 2020
25

26                                                        Hon. John C. Coughenour
                                                          United States District Court Judge
27
     STIPULATED PROTECTIVE ORDER - 8

     NO. 2:20-CV-00577-JCC
                 Case 2:20-cv-00577-JCC Document 15 Filed 08/12/20 Page 9 of 9



 1

 2                                             EXHIBIT A
 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4          I,    ____________________________________           [print   or   type   full   name],   of
 5   ____________________________________ [print or type full address], declare under penalty
 6   of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Western District of Washington on
 8   ______________ in the case of Reynolds v. IKEA Distribution Services, Inc., et al., No. 2:20-
 9   CV-00577-JCC. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for the
15   Western District of Washington for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this action.
17

18   Date: _________________________________
19

20   City and State where sworn and signed: _________________________________
21

22   Printed name: _________________________________
23

24   Signature: _________________________________
25

26
27
     STIPULATED PROTECTIVE ORDER - 9

     NO. 2:20-CV-00577-JCC
